OdliN, Judge,
delivered tbe following opinion'?
On March 14, 1923, there was filed in the office of the clerk of this court a petition signed by Mr. B. B. Sanchez as attorney for Cristobal Colon, which petition asked this court to declare null and void a declaration of intention not to become a citizen of the United States, which declaration had been made by Cristobal Colon on June 30, 1917, before the Insular district court of JIumacao in this Island.
It is argued by the counsel for the petitioner that this declaration should be declared null and void by this court for the reason that the said Cristobal Colon was on the 30th day of June, 1917, under twenty-one years of age. But this petition is opposed by the United States district attorney upon the ground that it appears by the papers attached to this petition that the said Cristobal Colon was over eighteen years of age on June 30, 1917. Counsel for the petitioner relies upon the local laws of Borto Bico that -contracts by minors are null and void unless they come within certain specified exceptions.
It is clear to me that this was not a matter of contract. This .matter must be governed by the Naturalization-Laws of *32Congress, wbicb control tbe actions of tbis court. Those Naturalization Laws provide that a person may apply for leave to become a citizen of the United States as soon as he reaches the age of eighteen. It must logically follow that the same rule should apply to a case where a person desires not to become a citizen of the United States.
Therefore I am obliged to decide that Cristobal Colon on the 30th day of June, 1911, being over twenty years of age, although under twenty-one, was lawfully authorized to make a declaration of intention not to become a citizen of the United States, as provided by act of Congress passed in the year 1911, known as the Jones Bill, which amended the act of April 12, 1900, known as the Foraker Bill.
To this ruling counsel for the petitioner excepts.
Done and Ordered in open court at San Juan, P, R., this 15th day of March, 1923.